The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The following is in response to the amendments and arguments filed 06/15/2021.  Claims 1-2, 4-6, 8-9, 11-13, 15, 17-19, 21-26 are pending.  Claims 3, 7, 10, 14, 16 and 20 have been canceled. Claims 24-26 are new.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
Applicant’s amendments have overcome the prior rejections under 35 USC 112

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



	USPTO Revised Guidance
2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (January 7, 2019) (hereinafter “Revised Guidance”) (https://www.govinfo.gov/content/pkg/FR-2019-01 -07/pdf/2018-28282.pdf).
Under the Revised Guidance, we first look to whether the claim recites:
(1)    any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes); and
(2)    additional elements that integrate the judicial exception into a practical application (see MPEP §§ 2106.05(a-c), (e-h)) 
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim:
(3)    adds a specific limitation beyond the judicial exception that are not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or
(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. 
See Revised Guidance.
Step 2A(i) — Abstract Idea
Informed by our judicial precedent, the recent Revised Guidance extracts and synthesizes key concepts identified by the courts as abstract ideas to explain that the abstract idea exception includes the following groupings of subject matter, when recited as such in a claim limitation:
(a)    Mathematical concepts—mathematical relationships, mathematical formulas or equations, mathematical calculations;

(c)    Mental processes—concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
Under the Revised Guidance, if the claim does not recite a judicial exception (a law of nature, natural phenomenon, or subject matter within the enumerated groupings of abstract ideas above), then the claim is patent eligible at Step 2A(i). This determination concludes the eligibility analysis, except in situations identified in the Revised Guidance. 
However, if the claim recites a judicial exception (i.e., an abstract idea enumerated above, a law of nature, or a natural phenomenon), the claim requires further analysis for a practical application of the judicial exception in Step 2A (ii).
Step 2A (ii) Practical Application
If a claim recites a judicial exception in Step 2A (i), we determine whether the recited judicial exception is integrated into a practical application of that exception in Step 2A (ii) by: (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application.
The seven identified “practical application” sections of the MPEP, cited in the Revised Guidance under Step 2A (ii), are:

(2)    MPEP § 2106.05(b) Particular Machine
(3)    MPEP § 2106.05(c) Particular Transformation
(4)    MPEP § 2106.05(e) Other Meaningful Limitations
(5)    MPEP § 2106.05(f) Mere Instructions to Apply an Exception
(6)    MPEP § 2106.05(g) Insignificant Extra-Solution Activity
(7)    MPEP § 2106.05(h) Field of Use and Technological Environment
If the recited judicial exception is integrated into a practical application as determined under one or more of the MPEP sections cited above, then the claim is not directed to the judicial exception, and the patent-eligibility inquiry ends. If not, then analysis proceeds to Step 2B.
Step 2B “Inventive Concept” or “Significantly More”
Under the Revised Guidance, it is possible that a claim that does not “integrate” a recited judicial exception into a practical application under Step 2A (ii) is nonetheless patent eligible. For example, the claim may recite additional elements that render the claim patent eligible even though a judicial exception is recited in a separate claim element. The Federal Circuit has held claims eligible at the second step of the Alice/Mayo test (USPTO Step 2B) because the additional elements recited in the claims provided “significantly more” than the recited judicial exception (e.g., because the additional elements were unconventional in combination). Therefore, if a claim has been determined to be directed to a judicial exception under Revised Step 2A, we must evaluate the additional elements individually and in combination under Step 2B to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).
Step 2B whether an additional element or combination of elements: (1) “Adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present;” or (2) “simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.” See Revised Guidance, III.B.
In the Step 2B analysis, an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds an evidentiary basis, and expressly supports a rejection in writing with, one or more of the following:
1.    A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).
2.    A citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s).
3.    A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).
4.    A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s).
See Berkheimer Memo.
The analysis in Step 2B further determines whether an additional element or combination of elements:

(b)    simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Revised Guidance, and see Berkheimer Memo.

If the Examiner determines under Step 2B that the element (or combination of elements) amounts to significantly more than the exception itself, the claim is eligible, thereby concluding the eligibility analysis.
However, if a determination is made that the element and combination of elements does not amount to significantly more than the exception itself, the claim is ineligible under Step Band the claim should be rejected for lack of subject matter eligibility.

 	Claims 1-2, 4-6, 8-9, 11-13, 15, 17-19, 21-26  are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite receiving a request to pre-qualify an applicant, applying a rule set to prequalify the applicant using interactive micro service and generating an encrypted pre-qualification output for transmitting to the client device based on applying the rule set.

The claim as a whole recites a method of organizing human activity, specifically a fundamental economic practice of a sales activity/business relations and mitigating risk and 
The mere nominal recitation of a generic provider computing system, server, device and jailed environment, does not take the claim out of the methods of organizing human interactions grouping. The claim as a whole merely describes how to generally “apply” the concept of receiving an application, applying rules in a jailed environment and generating a pre-qualification in a jailed computer environment using a plurality of interactive micro services. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing secured credit product application process. Simply implementing the abstract idea on a generic computer in a jailed environment is not a practical application.  Mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The steps of processing information in a jailed and non-accessible environment is considered to be extra-solution activities in Step 2A and is re-evaluates in Step 2B to determine if it is more than what is well-understood, routine and conventional in the field (Tucker (US 7,461,080) at col. 1, lines 19-50 indicates that steps of processing information in a jailed and non-accessible environment and its inherent advantages are well-understood, routine and conventional in the field). Accordingly, a conclusion that the steps of processing information in a jailed and non-accessible environment is well-understood, routine and conventional activity is supported.  . The claim is not patent eligible.
 The claim as a whole merely describes how to generally “apply” the concept of determining and identifying pre-qualified matching of an applicant and a lender using proprietary lender information in a secure computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing prequalification application process. Simply implementing the abstract idea on a generic computer (by applicant' s own admission, the claimed invention is not performed on a special use computer but instead on a general purpose computer “Computer system 600 can be any well-known computer capable of performing the functions described herein” see original specification paragraph 79)is not a practical application of the abstract idea. 
Each of the limitations of  the claims recite abstract ideas as identified in Step 2A(i), and none of the limitations integrate the management of interactions between people into a practical application as determined under one or more of the MPEP sections cited above. The claim as a whole merely uses instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea.
On this record, applicants have not shown under the guidance of Manual of Patent Examining Procedure section 2106.05(a) (“Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field”) or section 2106.05(e) (“Other Meaningful 
Therefore, the abstract idea is not integrated into a practical application, and thus the claim is directed to the judicial exception.
As noted previously, the claim as a whole merely describes how to generally “apply” the concept of applying for prequalification for a product in a secure computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible. 
The additional elements or combination of elements in the claims other than the abstract idea per se amount to no more than mere instructions to implement the idea on a computer. Viewed as a whole under its broadest reasonable interpretation, covers performance of the limitations manually but for the recitation of generic computer components ( host server, processor, memory, client device, data repository, interactive micro service).  These additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  Further, by applicant' s own admission, the claimed invention (an abstract idea of prequalifying applicants with lenders) is not performed on a special use computer but instead on a general purpose computer ( “Computer system 600 can be any well-known computer capable of performing the functions described herein” see original specification paragraph 79).  Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  

Claims 1-2, 4-6, 8-9, 11-13, 15, 17-19, 21-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Nonfunctional descriptive material that does not constitute a statutory process, machine, manufacture, or composition of matter are nonstatutory under 35 U.S.C. 101. Certain types of descriptive material, such as music, literature, art, photographs, and mere arrangements or compilations of facts or data, without any functional interrelationship is not a process, machine, manufacture, or composition of matter. Nonfunctional descriptive material may be claimed in combination with other functional descriptive multi-media material on a computer-readable medium to provide the necessary functional and structural interrelationship to satisfy the requirements of 35 U.S.C. 101. 
Data structures not claimed as embodied in computer-readable media are descriptive material per se and are not statutory because they are not capable of causing functional change in the computer. See, e.g., Warmerdam, 33 F.3d at 1361, 31 USPQ2d at 1760 (claim to a data structure per se held nonstatutory). Such claimed data structures do not define any structural and functional interrelationships between the data structure and other claimed aspects of the invention which permit the data structure’s functionality to be realized. In contrast, a claimed non transitory computer-readable medium encoded with a data structure defines structural and functional interrelationships between the data structure and the computer software and hardware components which permit the data structure’s functionality to be realized, and is thus statutory.

Examiner note: the claims are lacking hardware to perform the instructions.

	
Response to Arguments
Applicant's arguments filed 6/15/2021 have been fully considered but they are not persuasive.
Applicant’s arguments, see pages 23-26, filed 6/15/2021, with respect to 35 USC 103 have been fully considered and are persuasive.  The 35 USC 103 rejection of claims 1-2, 4-6, 8-9, 11-13, 15, 17-19, 21-26  has been withdrawn. 
With regards to applicant’s argument the instant is subject matter eligible because it uses a backend platform which is specialized, Examiner respectfully disagrees.  The use of a back end platform as disclosed is not a technical improvement in the system.  Applicant further argues there is a tie to a specific machine yet the specification does not provided for specialized computers (( “Computer system 600 can be any well-known computer capable of performing the 
With regards to applicant’s argument with respect to not falling within the “certain methods of organizing human activities” grouping, Examiner respectfully disagrees.  As recited in the most recently revised guidelines: “ Certain methods of organizing human activity — fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).” 
With regards to applicant’s argument the instant claimed invention is directed to architecture and not to a method of organizing human activity, Examiner respectfully disagrees.  Applicant’s specification recites the problem being solved is the inconveniences of having to communicate with two separate parties to complete a purchase of a vehicle.  
With regards to applicant’s argument directed to correlations with the Enfish court decision, Examiner disagrees.  Turning to Alice step one, "[w]e must first determine whether the claims at issue are directed to a patent- ineligible concept," such as an abstract idea. See Alice, 134 S. Ct. at 2355. "At step one of the Alice framework, it is often useful to determine the Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1369 (Fed. Cir. 2015) (quoting- Alice, 134 S. Ct. at 2356).  But in determining whether the claims are directed to an abstract idea, we must be careful to avoid oversimplifying the claims because "[a]t some level, 'all inventions . . . embody, use, reflect, rest upon, or apply laws of nature, natural phenomena , or abstract ideas,"' Alice, 134 S. Ct. at 2354 (quoting Mayo, 132 S. Ct. at 1293).  Cf. Diamond v. Diehr, 450 U.S. 175, 189 n.12 (1981) (cautioning that overgeneralizing claims, "if carried to its extreme, make[s] all inventions un-patentable because all inventions can be reduced to underlying principles of nature which, once known, make their implementation obvious."). However, not every claim that recites concrete, tangible components escapes the reach of the abstract-idea inquiry.  See, e.g., Alice, 134 S. Ct. at 2360 (claims that recite general-purpose computer components are nevertheless "directed to" an abstract idea); Content Extraction, 776 F.3d at 1347 (claims reciting a "scanner" are nevertheless directed to an abstract idea); Mortg. Grader, Inc. v. First Choice Loan Serv. Inc., 811 F.3d 1314, 1324-25 (Fed. Cir. 2016) (claims reciting an "interface," "network," and a "database" are nevertheless directed to an abstract idea).  The courts recently clarified that a relevant inquiry at step one is "to ask whether the claims are ·directed to an improvement to computer functionality versus being directed to an   abstract .idea." See Enfish, LLC v. Microsoft Corp., No. 2015-2044, slip op. at *11 (Fed. Cir. May 12, 2016). The court contrasted claims "directed to an improvement in the functioning of a computer" with claims "simply adding conventional computer components to well-known business practices," or claims reciting "use of an abstract mathematical formula on any general purpose computer," or "a purely conventional computer implementation of a mathematical formula," or "generalized steps to be per- formed on a Id . at *16-17. Contrary to arguments, the claims here are not directed to a specific improvement to computer functionality. Rather, they are directed to the use of conventional or generic technology in a nascent but well-known environment, without any claim that the invention reflects an inventive solution to any problem presented by combining the two.  
Further, the Enfish case relates to a specific type of data structure designed to improve the way a computer stores and retrieves data in memory.  The claims in Enfish are directed to improving computer functionality (not directed to an abstract idea).  In other words, the computers of Enfish are not used as a tool to implement the abstract idea and instead the focus of the claims are on the specific asserted improvement in computer capabilities (i.e. self-referential table for a computer database).
Although the computer-related limitations are not wholly generic in nature and are specific to jailed environments with micro services, they are described at a high level in the Specification without any meaningful detail about their structure or configuration. As such, we do not find the computer-related limitations are sufficient to integrate the judicial exception into a practical application.
With regards to applicant’s argument that the claims are directed to significantly more than the abstract idea, Examiner disagrees.  Applicant argues the instant claims are directed to significantly more because the claims provide secure architecture.   The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are simply a generic recitation of a computer architecture and a computer network preforming their generic computer functions.  The claim recites the additional elements of a client device.  The client device is used to perform the receiving steps. The client .  The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. Looking at the elements as a combination does not add anything more than the elements analyzed individually.  Taking the elements both individually and as a combination, the computer components in the claims perform purely generic computer functions.  The claims as a whole do not amount to significantly more than the abstract idea itself.  
	Accordingly, the claim as a whole does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
	
		
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Kelly S. Campen
Primary Examiner
Art Unit 3691



/KELLY S. CAMPEN/Primary Examiner, Art Unit 3691